NO. 12-10-00441-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
                                                                        §                      
IN RE:
                                                                        §                      ORIGINAL
PROCEEDING 
KIRK WAYNE MCBRIDE, SR.
                                                                        §                      



            MEMORANDUM
OPINION 
PER
CURIAM
            Relator
Kirk Wayne McBride, Sr. seeks a “Writ of Mandamus and/or Writ of Prohibition.” 
In his petition, he names as respondents Wanda Burke and Janice Staples, the
county and district clerks of Anderson County, Texas, as well as the Honorable
Pam Foster Fletcher, Judge of the 349th Judicial District Court of Anderson
County.  McBride alleges that he presented an original petition to the county
clerk for filing in the county court at law, but that the district clerk
ultimately acquired possession of the petition and filed it in the 349th
Judicial District Court.  He alleges further that Judge Fletcher has refused to
transfer the case to the county court at law.
            A
party seeking mandamus relief must generally bring forward all that is
necessary to establish the claim for relief.  See Tex. R. App. P. 52.  This includes
providing an adequate record to substantiate the allegations in the petition
for mandamus.  Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992)
(orig. proceeding).  Without a sufficient record, a party seeking mandamus relief
has not proved any entitlement to the writ.  Id.  Here, McBride
has failed to furnish the record required by rule 52.  See Tex. R. App. P. 52.7(a) (requiring
record to be filed with petition in original proceeding).  Therefore, we cannot
conclude that he is entitled to the relief requested.  Accordingly, we deny
the petition for writ of mandamus.
Opinion delivered January 19, 2011.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
(PUBLISH)